ORDER
The Disciplinary Review Board having filed with the Court its decision DRB 16-406, concluding that as a matter of final discipline pursuant to Rule l:20-13(c)(2), GWENDOLYN FAYE CLIMMONS of HOUSTON, TEXAS, who became registered as a multijurisdictional practitioner (MJP) in this State in 2013, and who has been suspended from practicing as an MJP by Order of this Court filed October 17, 2014, should be permanently barred from practice in New Jersey as an MJP, based on respondent’s conviction in the United States District Court for the Southern District of Texas, Houston Division, of conspiracy to commit health care fraud, in violation of 18 U.S.C. § 1349, and health care fraud and aiding and abetting health care fraud, in violation of 18 U.S.C. § 1347 and § 2, conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And good cause appearing;
It is ORDERED that GWENDOLYN FAYE CLIMMONS is hereby permanently barred from practicing law as a multijurisdic-tional practitioner in New Jersey and from applying for admission to practice law in New Jersey in any other manner, effective immediately, and until further Order of the Court; and it is further
*399ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney in this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.